DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1,18 and 25, and cancelled claim 22 which changes the scope of the claims and as such, a new ground of rejection is issued. 

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Objections

Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the location information “ which lack antecedence basis. 
Examiner will examine/interpret “determining a location of a group of member devices “ as “ determining a location information of a group of member devices”.
Appropriate correction required.
	 
	
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “an orchestrating device” 
Claim 19 recites “a use prediction component” 
Claim 18 recites “a receiving metadata component” 
Claim 21 recites “a notification component” 
Claims 18 and 22 recites “a location component” 
Claim 24 recites “an initializing component” and “a metadata polling component”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 18 recites “an orchestrating device”, ” a discharge metadata component”, and “a discharging device recommending component”, “a historical location component”, and a “a charge time estimation” is interpreted to be “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification, and equivalents thereof.
Claim 19 recites “a use prediction component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification, and equivalents thereof.
Claim 18 recites “a receiving metadata component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification, and equivalents thereof.
Claim 21 recites “a notification component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification, and equivalents thereof.
Claims 18 and 22 recites “a location component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification, and equivalents thereof.
Claim 24 recites “an initializing component” and “a metadata polling component” is interpreted to be a “portable electronic devices of a user” as stated in [0049] and [0125] and Fig. 3 of the specification, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and similarly claim 25 recites “the location information used to determine a location of a next available external charging point and a time of charge needed by the member devices to reach the next available external charging point” which is not supported in the specification.
Claims 1 and similarly claim 25 also recites “determining a preferred potential discharging device to act as a discharging device based on…. the time of charge needed”  which is also not supported in the specification.
Specifically, [0061] of the specification recites “The location information may also be used to determine a location of a next available external charging point that may be used to estimate … a time of charge needed by a potential discharging device and a receiving device” 
[0016] of the specification also recites “The method may include: determining a current location of the group of member devices; and using historical user data for the group of member devices to determine an estimated time to an external charging location; and including the estimated time when determining a preferred potential discharging device.
The specification above or otherwise does not describe the “time of charge” as a “ time of charge needed by the member devices to reach the next available external charging point” as claimed.
Based on the specification and the claim objection above, Examiner will interpret the above claim language as:
 “the location used to determine a location of a next available charging point and an estimated time needed by the member devices to reach the next available external charging point” and 
“determining a preferred potential discharging device to act as a discharging device based on…. the estimated time needed”
Claims 2-3, and 5-17 are included in this rejection due to their dependence on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and similarly claim 25 recites “the location information used to determine a location of a next available charging point and a time of charge needed by the member devices to reach the next available external charging point;” which is unclear.
It is unclear what is meant by “a time of charge needed … to reach the next available external charging point”. Is said “time of charge” a time duration to reach the next available external charging point? Or is “time of charge”  the time at which the member devices will be charged by the next available external charging point.
Therefore, claim language “determining a preferred potential discharging device to act as a discharging device based on…. the time of charge needed” is also unclear.
Based on the specification ([0016]) and the claim objection above, Examiner will interpret the above claim language as:
 “the location used to determine a location of a next available charging point and an estimated time needed by the member devices to reach the next available external charging point” and 
“determining a preferred potential discharging device to act as a discharging device based on…. the estimated time needed”
Claims 2-3, and 5-17 are included in this rejection due to their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5,7,10-16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Qian (US 20140183962) in view of Dow (US 20120272077) in view of Williams (US5832388).
As to claim 1 Chakra discloses a computer-implemented method (system in Fig. 2 and method in FIG. 5 where processing system 100/system 200 may perform the method 500 of FIG. 5 on at least two mobile devices [0026] [0044]) for managing power discharge within a group of devices (mobile devices in S525, and Fig. 2,4) carried out by an orchestrating device (Fig. 2 system 200 as orchestrating device. Processing system 100 implemented in system 200 [0025]), comprising: 
obtaining discharging metadata ([0044] for two or more mobile devices, the following criteria is determined: power usage and proximity criteria [0047], reserved power [0048], predicted power requirements [0048], rules used to determine modes [0032] [0049], ability to be in transmit or receive mode ([0049],[0055]), transmitting and receiving distance on each device [0053], ability to charge multiple devices simultaneously [0051]) of one or more of the group of member devices that are potential discharging devices capable of acting as a discharging device at a current time ([0048] Fig. 5 At step 515-525. Power from the first mobile device to the second mobile device is sent. More than two nodes/devices can act as charge contributors [0043]), wherein the discharging metadata includes: 
a charge available in the discharging device for discharging to a receiving device ([0048] At step 520 reserved power), and 
discharging capability data for discharging the discharging device by current transfer to a receiving device (power usage and proximity criteria [0047], predicted power requirements [0048], rules used to determine modes ([0032] [0049], ability to be in transmit or receive mode ([0049],[0055]), transmitting and receiving distance on each device [0053], ability to charge multiple devices simultaneously [0051])  identified as discharging capability data; and 
determining a preferred potential discharging device to act as a discharging device (Fig. 5 step 535 charging manager and mode selector 240 authorizing sending power from the first mobile device to the second mobile device)  based on evaluation of the discharging metadata ((Fig. 5 step 535….based on the power usage and the power requirements (i.e. discharging metadata) ([0048] [0051]).
Chakra does not disclose/teach ranking the potential discharging devices based on the predicted future usage of potential discharging devices in conjunction with the discharging metadata. 
Qian teaches ranking the potential discharging devices (Fig. 3-4 S 430-460 where selecting one of the nth devices as the priority device to discharge/ transmit [0022]) based on the predicted future usage of potential discharging devices (anticipated power consumption) in conjunction with the discharging metadata ( Fig. 4 S450 priority function 155 determines which device (e.g. of the nth devices) is to function in transmit mode/power source based on the comparison of attribute data. Attribute data may include device type, a power source type (e.g., battery or adaptor), amount of battery power remaining of each device (i.e. discharging metadata), location of the device, anticipated power consumption  ([0018], [0021]- [0022] [0042] – [0043]). Additional power sources are searched if the first power source is depleted or below a threshold [0044]. As such the first power source was ranked/prioritized over other potential power sources)
It would have been obvious to a person of ordinary skill in the art to modify the method of Chakra to include ranking the potential discharging devices based on the predicted future usage of potential discharging devices in conjunction with the discharging metadata in order to optimize power transfer as taught by Qian [0022] .
Chakra in view of Qian does not specifically disclose/teach determining a location of a group of member devices each held by an individual, the location information used to determine a location of a next available charging point and a time of charge needed by the member devices to reach the next available external charging point (interpreted as  “the location information used to determine a location of a next available charging point and an estimated time needed by the member devices to reach the next available external charging point” See 112 first and second rejection above) nor discloses determining a preferred potential discharging device to act as a discharging device based on the time of charge needed (interpreted as  “determining a preferred potential discharging device to act as a discharging device based on…. the estimated time needed”).
Regarding determining a location of a group of member devices each held by an individual, the location information used to determine a location of a next available charging point and a time of charge needed by the member devices to reach the next available external charging point,  Dow teaches determining a location of single device each held by an individual, the location information used to determine a location of a next available charging point ([0027] obtaining from geo-location data a proximity of the computing device 20 to a charging location 50. Computing device 20 can be a laptop computer, a personal digital assistant, a smart phone or any similar type of computing device [0015]), and a time of charge needed by the member devices to reach the next available external charging point ([0027] obtaining from the geo-location data an amount of time expected for the computing device 20 to reach a charging location 50 (310)].
Although Dow teaches the step of determining location information from a single device held by an individual, Dow is silent about the use of multiple devices. However, Williams teaches that the plurality of devices are all held or in the proximity of the same user (Col. 1 lines 36-40 user intends to carry and operate multiple portable electronic devices).
Therefore one of ordinary skill in the art can see that incorporating the teachings of Dow (determining the location of a user device) into Williams’s method yields a step of identifying the location of the plurality of user held devices.  This is because all devices are held by the same user at the same location.  The location of one of the devices yields the location of the “group of member devices” .
It would be obvious to one of ordinary skill in the art to modify Chakra’s method to include determining a location of a group of member devices each held by an individual, the location information used to determine a location of a next available charging point and a time of charge needed by the member devices to reach the next available external charging point in order to determine if an adjustment in the power consumption policy is needed to extend battery life ([0024] of Dow). 
Regarding determining a preferred potential discharging device to act as a discharging device based on the time of charge needed (i.e. based on the estimated time needed), since Dow teaches determining the power consumption policy based on a the estimated time to reach the next available external charging point ([0024][0027]), and Chakra determines a preferred potential discharging device to act as a discharging device based on the devices power consumption (Fig. 5 step 535 [0048] [0051]), then it would be obvious to one of ordinary skill in the art for Chakra to determine a preferred potential discharging when the power consumption policy is determined (thus based on estimated time needed) in order to extend the usage and efficiently manage power drain of the mobile devices in the group ([0004]-[0005] of Chakra). 
As to claim 5, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, further comprising: obtaining receiving metadata for a specific receiving device (Fig. 5 S 520 predicted power requirements which is reserved power/power usage and charge level ([0048] [0051]), wherein determining a preferred potential discharging device (first mobile device) is additionally based on the receiving metadata of a specific receiving device (Fig. 5 The first mobile device sends power to the second mobile device based on the power usage and the power requirements of each device.  The power is further sent from the first device to the second device based on the pre-specified criterion of keeping the second mobile device powered as long as possible ([0051]). As such, the first mobile device is the preferred discharging device based on the criterion of keeping the second mobile device powered as long as possible (i.e. based on its charge level and power usage).
As to claim 7, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 5, wherein the receiving metadata includes: 
a current charge level of the receiving device ([0048] At step 520 the power requirements are predicted based on reserved power and/or power usage. The reserved power is embodied by the current battery charge amount (i.e. current charge level)), and 
a current rate of use of the charge of the receiving device ([0048] the power usage is based on the display brightness, the volume setting, whether GPS is enabled, whether wireless communication is enabled, the applications that are running (i.e. current rate of usage)). 
As to claim 10, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, further comprising: 
determining a preferred discharging arrangement and preferred length of discharging time ([0053] of Chakra collaboratively work together to always charge the device with the lowest charge (i.e. charge arrangement) or the most important user at a particular point in time (or particular time period). 
As to claim 11, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, further comprising: 
determining a receiving device to receive a transfer of power from the discharging device (Fig. 5 of Chakra S535 second mobile device), and 
ranking charging one or more member devices as receiving devices based on a use or a predicted use of the one or more member devices ([0053] of Chakra collaboratively work together to always charge the device with most important user at a particular point in time (“use of member device”). 
As to claim 12, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, further comprising: sending a notification to a receiving device (Fig. 5 step 530) to obtain charge from a recommended discharging device, or sending a notification to a recommended discharging device to discharge to a receiving device (Fig. 5 step 530 the mobile devices are notified of the mode selections. First mode operates as a charge contributor, a second mode operates as a charge receiver, and a third mode operates as a charge re-transmitter that re-transmits a charge to another mobile device. ([0049]-[0050]).
As to claim 13, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 12, further comprising: 
specifying a recommended charging duration ([0053] “particular time period”) or charging arrangement between the recommended discharging device and the receiving device ([0050] the mobile devices are notified of the mode selections of itself and other mobile devices as charging order). 
As to claim 14, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, wherein specifying a group of member devices includes specifying a barrier to entry of non-participating devices at the location ([0047] of Chakra mobile devices to which the present principles are applied are determined based on for example, registration to the service (i.e. barrier of entry to non-participating device)) and further includes: a variable group of mobile devices at a location (method 500 of Chakra is applied to two or more mobile devices. While only two devices are essentially described in the steps of method 500, more than two devices can be managed  ([0045]-[0051]). Mobile devices to which the present principles are applied are determined based on a proximity criteria ([0047]). As such the number of mobile devices is a variable group.). 
As to claim 15, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, wherein the orchestrating device (System 200) is one of the specified group of devices and is one of: 
a designated device in the group (Fig.5, 535 system 200 comprises in-device wireless chargers 260 [0028]); or 
an initiating device at a current time, wherein the initiating device requires charge or acts on behalf of another device requiring charge (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028], [0034] and [0051]) and therefore acts on behalf of a device requiring charge). 
As to claim 16, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, further comprising: determining a current location of the group of member devices ([0027] of Dow obtaining from geo-location data a proximity of the computing device 20 to a charging location 50. Computing device 20 can be a laptop computer, a personal digital assistant, a smart phone or any similar type of computing device [0015]), and a time of charge needed by the member devices to reach the next available external charging point ([0027] obtaining from the geo-location data an amount of time expected for the computing device 20 to reach a charging location 50 (310)] using historical user data for the group of member devices to determine an estimated time to an external charging location ([0027] of Dow obtaining from the geo-location data that is accessed by the processor (i.e historical user data) an amount of time expected for the computing device 20 to reach a charging location 50) and including the estimated time when determining a preferred potential discharging device since Dow teaches determining the power consumption policy based on a the estimated time to reach the next available external charging point ([0024][0027]), and Chakra determines a preferred potential discharging device to act as a discharging device based on the devices power consumption (Fig. 5 step 535 [0048] [0051]), then it would be obvious to one of ordinary skill in the art for Chakra to determine a preferred potential discharging when the power consumption policy is determined (thus based on estimated time needed) in order to extend the usage and efficiently manage power drain of the mobile devices in the group ([0004]-[0005] of Chakra). 
As to claim 17, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, further comprising:  initializing a charge transfer procedure by the orchestrating device (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028] ,[0034] and [0051]); and polling available member devices from the group for discharging metadata over a current period of time between member devices and the orchestrating device. (0047] At step 515, monitor power usage for the two or more mobile devices and report back to the service).
Chakra does not specifically state disclose/teach polling available member devices between member devices and the orchestrating device is done via a wireless communication.
However, it would have been obvious to a person of ordinary skill in the art to modify the method of polling available member devices between member devices and the orchestrating device of Chakra to be done via a wireless communication between in order to remove the use or wires and cords, thereby increasing the mobility of the user.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Qian (US 20140183962) in view of Dow (US 20120272077) in view of Williams (US5832388) in view of Leabman (US 20150042264).
As to claim 2, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, wherein determining a preferred device to act as a discharging device (Fig. 5 step 535 [0051] of Chakra).
Chakra does not disclose/teach includes ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device. 
Leabman teaches includes ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device (Fig. 2 S204, 214 where  a set of constraints where the user may define a minimum charge of 80% of its battery to start sharing power and the amount of charge that the user desires to share, for example the user may only wish to share 5% of its battery with others. If the battery status 210 is below 80%, then app 202 may be configured to send a power request message 216 to power sharing community 206. ([0026]-[0027]). As such Leabman teaches a charge available in the user device is adequate enough for the user to send and receive requests).
It would have been obvious to a person of ordinary skill in the art to modify the method of Chakra to include ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device, as taught by Leabman in order to prevent disruption of use for the user.
As to claim 6, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 5, wherein determining a preferred potential discharging device includes using the discharging capability data (charging distance of each device, more than one device can be charged at the same time in step 535) and the receiving metadata ([0048] At step 520 power requirements, reserved power and/or power usage of two or more mobile devices are predicted) to evaluate discharging from the potential discharging device to a specific receiving device (Fig. 5 step 535 involves the collaborative charging manager and mode selector 240 authorizing wirelessly sending power from the first mobile device to the second mobile device based on the power usage and/or the power requirements. ([0006] [0051])). 
Chakra does not disclose/teach while accommodating the operation of the potential discharging device and the specific receiving device. 
Leabman teaches while accommodating the operation of the potential discharging device and the specific receiving device (Fig. 2 S204, 214 if the actual battery status 210 is 80% and the constrain was defined to allow power sharing only if the battery status is equal or greater than 80%, then app 202 will subsequently enable the mobile device to start sharing power (accommodating the operation of the specific receiving device). If the battery status 210 is below 80%, then app 202 may be configured to send a power request message 216 to power sharing community 206. (accommodating the operation of the potential discharging device) ([0026]-[0027]).
It would have been obvious to a person of ordinary skill in the art to modify the method of determining a preferred potential discharging device includes using the discharging capability data and the receiving metadata to evaluate discharging from the potential discharging device to a specific receiving device of Chakra to include while accommodating the operation of the potential discharging device and the specific receiving device, as taught by Leabman in order to prevent disruption of use for the user.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Qian (US 20140183962) in view of Dow (US 20120272077) in view of Williams (US5832388) in view of Leabman (US 20150042264) in view of Wang (US 20150077126).
As to claim 3, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 2, wherein determining a preferred potential discharging device includes predicting a future usage of a potential discharging device ( Fig. 4 S450 priority function 155 determines which device (e.g. of the nth devices) is to function in transmit mode/power source based on the comparison of attribute data. Attribute data may include….. anticipated power consumption  ([0018], [0021]- [0022] [0042] – [0043]).
Chakra in view of Qian in view of Dow does not disclose/teach predicting a future usage of a potential discharging device based on historical use data or location data.
Wang teaches predicting a future usage of a potential discharging device based on historical use data or location data ([0038] directing a coefficient of current battery power consumption in accordance with a user's operation habit concluded from a power consumptions history of the battery; and estimating a battery remaining time of the battery in accordance with the current charge level of the battery and the coefficient of current battery power consumption.)
It would have been obvious to a person of ordinary skill in the art to include predicting a future usage of a potential discharging device to be based on  historical use data or location data so that the user can be readily aware of the remaining time of the battery in a certain operating status of the electrical apparatus so as to secure its normal operation as taught by Wang [0038]. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Qian (US 20140183962) in view of Dow (US 20120272077) in view of Williams (US5832388) as evident by Cell Phone Cables & Adapters - Ebay (hereinafter “Ebay”)
As to claim 8, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1.
 Chakra in view of Qian in view of Dow does not teach wherein the discharging capability data includes or is used to determine data relating to a connection between the potential discharging device and a receiving device including: a form of port at the potential discharging device; or a form of connecting cable used. 
However, it is well known to one of ordinary skill in the art to determine if a dischargeable device is capable of providing power to a second device if the connecting cable between the dischargeable device and second device is adapted to fit both devices (e.g. a form of connecting cable used). For example, Ebay shows an “Authentic Rapid OEM Samsung Charge USB Cable” with two separate USB type connectors on each end.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Qian (US 20140183962) in view of Dow (US 20120272077) in view of Williams (US5832388) in view of Leabman (US 20150042264) in view of Patton (US 9948118)
As to claim 9, Chakra in view of Qian in view of Dow in view of Williams teaches the method of claim 1, wherein the discharging capability data includes various discharging options ([0044] of Chakra for two or more mobile devices, the following criteria is determined: power usage and proximity criteria [0047], reserved power [0048], predicted power requirements [0048], …..ability to charge multiple devices simultaneously [0051])
Chakra in view of Qian in view of Dow does not specifically disclose/teach including one or more of: use of multiple ports;  charging only a single receiving device; or an order of connections of multiple receiving devices to the discharging device.
Patton teaches use of multiple ports  (Fig. 1 and Col. 4 lines 25-30  where system batteries 104 and 124 discharge to provide output power to charging ports 106 (e.g.. multiple ports)).
It would have been obvious to a person of ordinary skill in the art to modify the discharging capability data of Chakra to include use of multiple ports, as taught by Patton for ability to charge multiple devices simultaneously ([0051]) of Chakra).
Claims 18, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Dow (US 20120272077)) in view of Williams (US5832388) in view of Wang (US 20150077126).
As to claim 18, Chakra discloses a system for managing power discharge within a group of devices (Fig. 2), comprising: 
an orchestrating device in communication with the group of devices (Fig. 2 system 200 as orchestrating device system 200 comprises in-device wireless chargers 260 [0028]), and having a processor and a memory configured to provide computer program instructions to the processor to execute instructions for performing functions of components the orchestrating device (Processing system 100 implemented in system 200 [0025] and Fig.1 with RAM and ROM memory 108 and 110. It is well known to one of ordinary skill in the art that RAM and ROM memory within a computing device provide computer program instructions to the processor to execute instructions for performing functions of the computing device), the components including: 
a discharge metadata component (power usage monitor 220 and power requirements predictor 230) for obtaining discharging metadata of one or more of the groups of member devices that are potential discharging devices capable of acting as a discharging device at a current time ([0048] At step 520 power requirements which is reserved power and/or power usage of two or more mobile devices are predicted. At step 520 at least one of mobile device is determined as a charge contributor), wherein the discharging metadata includes: 
a charge available in the discharging device for discharging to a receiving device ([0048] At step 520 power requirements which is reserved power. Also [0051] , the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible), and discharging capability data (charging distance of each device, more than one device can be charged at the same time in step 535) for discharging the discharging device by current transfer to a receiving device (the transmitting and receiving charging distance of each device ([0053]). In the steps of method 500 of Fig. 5 more than one device can be charged at the same time in step 535 ([0051]). Mode ability of each device (Transmit mode or receive mode active) [0055]-[0056]); and 
a discharging device recommending component ([0032] The collaborative charging manager and mode selector 240 and in-device wireless charger 260) for determining a preferred potential discharging device based on evaluation of the discharging metadata ((Fig. 5 step 535 involves the collaborative charging manager and mode selector 240 authorizing wirelessly sending power from the first mobile device to the second mobile device based on the power usage and/or the power requirements (i.e. discharging metadata) which are reserved power and power usage ([0048] [0051]). 
a receiving metadata component for receiving metadata for a specific receiving device, (At step 520 power requirements which is reserved power/power usage ([0048]) and charge level [0051]), wherein determining a preferred potential discharging device (first mobile device) is additionally based on the receiving metadata of a specific receiving device ( [0051] the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible).
Chakra does not specifically disclose/teach specifying a group of member devices a location component for determining a current location of the group of member devices each held by an individual, a historical location component for using historical user data for the group of member devices; a charge time estimation component for determining an estimated time to an external charging location, nor discloses wherein determining a preferred potential discharging device is additionally based on the current location of the group of member devices, the historical user data, and the estimated time to the external charging location. 
Regarding a location component for determining a current location of the group of member devices each held by an individual, a charge time estimation component for determining an estimated time to an external charging location, Dow teaches a location component for determining a current location a member device held by an individual ([0027] obtaining from geo-location data a proximity of the computing device 20 to a charging location 50. Computing device 20 can be a laptop computer, a personal digital assistant, a smart phone or any similar type of computing device [0015]. As such Dow determines the location of the computing device 20), and a charge time estimation component for determining an estimated time to an external charging location ([0027] obtaining from the geo-location data an amount of time expected for the computing device 20 to reach a charging location 50 (310)].
Although Dow teaches the step of determining location information from a single device held by an individual, Dow is silent about the use of multiple devices. However, Williams teaches that the plurality of devices are all held or in the proximity of the same user (Col. 1 lines 36-40 user intends to carry and operate multiple portable electronic devices).
Therefore one of ordinary skill in the art can see that incorporating the teachings of Dow (determining the location of a user device) into Williams’s method yields a step of identifying the location of the plurality of user held devices.  This is because all devices are held by the same user at the same location.  The location of one of the devices yields the location of the “group of member devices” .
It would be obvious to one of ordinary skill in the art to modify Chakra’s system to include a location component for determining a current location of the group of member devices each held by an individual, a historical location component for using historical user data for the group of member devices; a charge time estimation component for determining an estimated time to an external charging location in order to determine if an adjustment in the power consumption policy is needed to extend battery life ([0024] of Dow). 
Regarding wherein determining a preferred potential discharging device is additionally based on the current location of the group of member devices, and the estimated time to the external charging location, since Dow teaches determining the power consumption policy based on a the estimated time to reach the next available external charging point ([0024][0027]), and Chakra determines a preferred potential discharging device to act as a discharging device based on the devices power consumption (Fig. 5 step 535 [0048] [0051]), then it would be obvious to one of ordinary skill in the art for Chakra to determine a preferred potential discharging when the power consumption policy is determined (thus based on current location and the estimated time needed) in order to extend the usage and efficiently manage power drain of the mobile devices in the group ([0004]-[0005] of Chakra). 
Regarding a historical location component for using historical user data for the group of member devices 
Wang teaches a historical location component for using historical user data for a member device (Fig. 2 [0038] and [0062] a coefficient of battery power consumption in accordance with a user's operation habit from a power consumptions history of the battery is determined; and estimating a battery remaining time of the battery based the coefficient of current battery power consumption.)
It would be obvious to one of ordinary skill in the art to modify Chakra system to include a historical location component for using historical user data for the group of member devices so that the user can be readily aware of the remaining time of the battery to further preventing interruption ([0003]-[0011] of Wang). 
Regarding wherein determining a preferred potential discharging device is additionally based on the historical user data, Since Wang teaches determining the power consumption based on historical user data (Fig. 2 [0038] and [0062]) and Chakra determines a preferred potential discharging device to act as a discharging device based on the devices power consumption (Fig. 5 step 535 [0048] [0051]), then it would be obvious to one of ordinary skill in the art for Chakra to determine a preferred potential discharging when the power consumption is determined (thus based on historical user data as taught by Wang) in order to extend the usage and efficiently manage power drain of the mobile devices in the group ([0004]-[0005] of Chakra. 
As to claim 21, Chakra in view of Dow in view of Wang in view of Williams teaches the system of claim 18, the components further including: 
a notification component (The notification device 250 [0033]) for sending a notification to a receiving device to obtain charge from a recommended discharging device or sending a notification to a recommended discharging device to discharge to a receiving device (Fig. 5 step 530 the mobile devices are notified of the mode selections. First mode operates as a charge contributor, a second mode operates as a charge receiver, and a third mode operates as a charge re-transmitter that re-transmits a charge to another mobile device. ([0049]-[0050]). 
As to claim 23, Chakra in view of Dow in view of Wang in view of Williams teaches the system of claim 18, wherein the orchestrating device is one of the specified group of devices and is one of: 
a designated device in the group; or 
an initiating device at a current time, wherein the initiating device requires charge or acts on behalf of another device requiring charge (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028] ,[0034] and [0051]) and therefore acts on behalf of a device requiring charge). 
As to claim 24, Chakra in view of Dow in view of Wang in view of Williams teaches the system of claim 18, the components further including: 
an initializing component (in-device wireless chargers 260) for initializing a charge transfer procedure by the orchestrating device (Fig.5, 535 system 200 comprises in-device wireless chargers 260 wirelessly sends power from one or more of the mobile devices to one or more other mobile devices (from among mobile devices 299), e.g., based on the power usage and/or power requirements [0028] ,[0034] and [0051]) and therefore acts on behalf of a device requiring charge); and 
a metadata polling component (power usage monitor 220) for polling available member devices from the group for discharging metadata over a current period of time between member devices and the orchestrating device (0047] At step 515, monitor power usage for the two or more mobile devices and report back to the service). 
Chakra does not specifically state disclose/teach polling available member devices between member devices and the orchestrating device is done via a wireless communication.
However, it would have been obvious to a person of ordinary skill in the art to modify the metadata polling component to polling available member devices of Chakra to be done via  wireless communication between member devices and the orchestrating device in order to remove the use or wires and cords, thereby increasing the mobility of the user.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Dow (US 20120272077)) in view of Williams (US5832388) in view of Wang (US 20150077126) in view of Leabman (US 20150042264).
As to claim 19, Chakra in view of Dow in view of Williams in view of Wang teaches the system of claim 18, the components further including: 
a use prediction component (The power requirements predictor 230) for predicting a future usage of a device ([0048] At step 520, predict power requirements for the two or more mobile devices. The power requirements are predicted based on reserved power and power usage. The power usage is based on the display brightness, the volume setting, whether GPS is enabled, whether wireless communication is enabled, the applications that are running, and so forth).
Chakra does not disclose/teach wherein the discharging device recommending component is capable of ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device. 
Leabman teaches ensuring that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device (Fig. 2 S204, 214 where  a set of constraints where the user may define a minimum charge of 80% of its battery to start sharing power and the amount of charge that the user desires to share, for example the user may only wish to share 5% of its battery with others. If the battery status 210 is below 80%, then app 202 may be configured to send a power request message 216 to power sharing community 206. ([0026]-[0027]). As such Leabman teaches a charge available in the user device is adequate enough for the user to send and receive requests).
It would have been obvious to a person of ordinary skill in the art to modify the discharging device recommending component of Chakra to ensure that a charge available in a potential discharging device for discharging to a receiving device accommodates a remaining charge in the potential discharging device for a predicted operation of the potential discharging device, as taught by Leabman in order to prevent disruption of use for the user.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 20170083073) in view of Dow (US 20120272077) in view of Williams (US5832388).
As to claim 25, Chakra discloses a computer program product for managing power discharge within a group of devices carried out by an orchestrating device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 2 system 200 as orchestrating device system 200 comprises in-device wireless chargers 260 [0028]. Processing system 100 implemented in system 200 [0025] and Fig.1 with RAM and ROM memory 108 and 110. It is well known to one of ordinary skill in the art that RAM and ROM memory within a computing device provide computer program instructions to the processor to execute instructions for performing functions of the computing device, the program instructions executable by a processor to cause the processor to: 
obtain discharging metadata (predicted power requirements, reserved power and power usage) of at least some of the group of member devices that are potential discharging devices capable of acting as a discharging device at a current time ([0048] At step 520 power requirements which is reserved power and/or power usage of two or more mobile devices are predicted. At step 520 at least one of mobile device is determined as a charge contributor), wherein the discharging metadata includes: 
a charge available in the discharging device for discharging to a receiving device ([0048] At step 520 power requirements which is reserved power. Also [0051] , the second mobile device has more charge than the first mobile device, and the one or more pre-specified criterion comprise keeping the second mobile device powered as long as possible), and 
discharging capability data (charging distance of each device, more than one device can be charged at the same time in step 535, (power usage and proximity criteria [0047], predicted power requirements [0048], rules used to determine modes ([0032] [0049], ability to be in transmit or receive mode ([0049],[0055]), transmitting and receiving distance on each device [0053], ability to charge multiple devices simultaneously [0051])  identified as discharging capability data) for discharging the discharging device by current transfer to a receiving device ([0053] the present principles are embodied as a system (or method) that understands the transmitting and receiving charging distance of each device ([0053]). In the steps of method 500 of Fig. 5 more than one device can be charged at the same time in step 535 ([0051]). Mode ability of each device (Transmit mode or receive mode active) [0055]-[0056]); and
determine a preferred potential discharging device to act as a discharging device based on evaluation of the discharging metadata ((Fig. 5 step 535 involves the collaborative charging manager and mode selector 240 authorizing wirelessly sending power from the first mobile device to the second mobile device based on the power usage and/or the power requirements (i.e. discharging metadata) which are reserved power and power usage ([0048] [0051]).
Chakra does not specifically disclose/teach specifying a group of member devices determine a location of a group of member devices each held by an individual nor discloses the location information used to determine a location of a next available external charging point and a time of charge needed by the member devices to reach the next available external charging point; determine a preferred potential discharging device to act as a discharging device based on the time of charge needed by the member devices.
Regarding determine a location of a group of member devices each held by an individual, the location information used to determine a location of a next available external charging point and a time of charge needed by the member devices to reach the next available external charging point Dow teaches determining a location of a device each held by an individual, the location information used to determine a location of a next available charging point ([0027] obtaining from geo-location data a proximity of the computing device 20 to a charging location 50. Computing device 20 can be a laptop computer, a personal digital assistant, a smart phone or any similar type of computing device [0015]), and a time of charge needed by the member devices to reach the next available external charging point ([0027] obtaining from the geo-location data an amount of time expected for the computing device 20 to reach a charging location 50 (310)].
Although Dow teaches the step of determining location information from a single device held by an individual, Dow is silent about the use of multiple devices. However, Williams teaches that the plurality of devices are all held or in the proximity of the same user (Col. 1 lines 36-40 user intends to carry and operate multiple portable electronic devices).
Therefore one of ordinary skill in the art can see that incorporating the teachings of Dow (determining the location of a user device) into Williams’s method yields a step of identifying the location of the plurality of user held devices.  This is because all devices are held by the same user at the same location.  The location of one of the devices yields the location of the “group of member devices” .
It would be obvious to one of ordinary skill in the art to modify Chakra’s method to include determining a location of a group of member devices each held by an individual, the location information used to determine a location of a next available external charging point and a time of charge needed by the member devices to reach the next available external charging point in order to determine if an adjustment in the power consumption policy is needed to extend battery life ([0024] of Dow). 
Regarding determining a preferred potential discharging device to act as a discharging device based on the time of charge needed by the member devices (i.e. based on the estimated time needed), since Dow teaches determining the power consumption policy based on a the estimated time to reach the next available external charging point ([0024][0027]), and Chakra determines a preferred potential discharging device to act as a discharging device based on the devices power consumption (Fig. 5 step 535 [0048] [0051]), then it would be obvious to one of ordinary skill in the art for Chakra to determine a preferred potential discharging when the power consumption policy is determined (thus based on estimated time needed) in order to extend the usage and efficiently manage power drain of the mobile devices in the group ([0004]-[0005] of Chakra). 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	July 11, 2022